Citation Nr: 0110797	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  97-28 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for biceps tendonitis of 
the left shoulder, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


REMAND

The veteran served on active duty from November 1990 to May 
1991, with prior active service totaling two years, eleven 
months, and twenty-nine days.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in April 
1997 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, granting an increase in 
the rating assigned for the veteran's service-connected 
biceps tendonitis of the left shoulder from 0 percent to 10 
percent, effective from January 1995.  The 10 percent rating 
was assigned under 38 C.F.R. § 4.59, with utilization of a 
Diagnostic Code of 5201-5305 pertaining to limitation of arm 
motion and injury to Muscle Group V, respectively.  

The veteran initiated his appeal in May 1997, and such appeal 
was remanded by the Board to the RO in October 1998 for 
additional evidentiary development, to include the 
performance of a VA medical examination.  Such examination 
was conducted in March 1999, but the record reflects that the 
veteran in August 1999 underwent surgery for his service-
connected left shoulder disorder involving subacromial 
decompression.  The fact that surgery was necessitated is an 
indication of a possible increased level of the severity of 
the disorder than that contemplated by the currently assigned 
10 percent rating.  Moreover, the record does not adequately 
portray the post-surgical state of the veteran's left 
shoulder disorder, and it is the conclusion of the 
undersigned that updated medical data are needed.

As well, it is noted that while this appeal was in remand 
status, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law redefined and expanded 
the obligations of VA with respect to the duty to assist.  
This change in the law was made applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Based on this legislative change, the RO has not been 
afforded the opportunity of undertaking those actions 
necessary to ensure compliance with the notice and duty-to-
assist provisions contained in the new law with respect to 
the matter on appeal.  The end result is that the veteran has 
not been informed of the VCAA provisions that may have 
applicability to the issue herein presented, and he therefore 
may have been denied the opportunity to formulate appropriate 
argument on appeal to the Board.  It thus would be 
potentially prejudicial to the veteran were the Board to 
proceed to issue a merits-based decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  

As further examination is deemed advisable, the veteran is 
hereby advised of the importance of appearing for such an 
evaluation.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claim for a rating in excess of 10 
percent for biceps tendonitis of the left 
shoulder, including a recitation of the 
pertinent criteria for the rating of such 
disorder and, specifically, those rating 
criteria enumerated in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5200-5203 and 38 C.F.R. 
§ 4.73, Diagnostic Codes 5301-5309, as in 
effect prior to and on July 3, 1997 (see 
62 Fed. Reg. 30235 (1997)).  The RO 
should further inform the veteran in 
writing of his right to submit any 
additional argument and/or evidence in 
support of such claim.  Such evidence may 
be of a lay or medical variety, including 
statements from medical professionals, 
friends or family members, or his 
employer or co-workers.  Such evidence 
should be relevant to the question of the 
level of severity of the veteran's left 
shoulder disorder from January 1995 to 
the present.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for his service-connected 
left shoulder disorder from January 1995 
to the present.  The approximate dates of 
any such evaluation or treatment should 
be furnished by him to the extent 
feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain 
those treatment records not already on 
file from those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records not already on 
file must be obtained regardless of 
whether in fact the veteran responds to 
the foregoing request.  Such records, 
once obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA neurological examination 
for the purpose of determining whether 
the left shoulder disability results in 
any neurological symptomatology.  The 
veteran's claims folder in its entirety, 
to include a copy of this remand, is to 
be furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
As well, any indicated diagnostic 
testing, such as an electromyogram and/or 
nerve conduction velocity testing, if 
deemed warranted by the examiner must 
also be accomplished.  All applicable 
diagnoses must be fully set forth.  

The neurological examiner should be asked 
to specify whether the service connected 
left shoulder disability has resulted in 
any nerve impairment since 1995.  If so, 
the nerve(s) affected and all 
manifestations referable thereto should 
be specified.  

5.  The veteran is also to be afforded a 
VA orthopedic examination for the purpose 
of determining the severity of his 
service-connected biceps tendonitis of 
the left shoulder.  The veteran's claims 
folder in its entirety, to include a copy 
of this remand, is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation.  As 
well, any indicated diagnostic testing, 
including X-rays, if deemed warranted by 
the examiner must also be accomplished to 
determine the full extent of all 
disability present.  All applicable 
diagnoses must be fully set forth.  The 
examiner should comply with the following 
instructions:

(a)  Discuss and indicate to 
what degree any applicable 
muscle group of the shoulder 
girdle and arm is adversely 
affected by the service-
connected left shoulder 
disorder and its residuals, 
noting any and all loss of 
muscle power, weakness, lowered 
threshold of fatigue, fatigue-
pain, incoordination, or 
uncertainty of movement.  The 
degree to which any applicable 
muscle group is impaired should 
be expressed as slight, 
moderate, moderately severe, or 
severe.

(b)  Describe the condition of 
the veteran's left shoulder and 
indicate whether there are any 
findings of ankylosis of the 
scapulohumeral articulation, 
limitation of motion of the 
left arm and shoulder, 
impairment of the humerus 
(inclusive of loss of the head 
of the humerus or flail 
shoulder, nonunion or false 
flail joint, fibrous union, 
recurrent dislocation of the 
humerus at the scapulohumeral 
joint with either frequent 
episodes and guarding of all 
arm movements or infrequent 
episodes and guarding of 
movement only at the shoulder 
level), malunion with either 
marked or moderate deformity, 
dislocation of the clavicle or 
scapula, nonunion of the 
clavicle or scapula with or 
without loss of movement, and 
malunion of the clavicle or 
scapula.  If any of the 
foregoing is present, the 
degree to which any item is 
shown must be fully 
articulated.  Range of motion 
of the left shoulder and arm 
should be expressed in degrees.

(c)  Describe the size and 
location of all scarring 
attributable to the service-
connected left shoulder 
disorder and surgery therefor.  
Information should be provided 
as to whether the scarring is 
painful and tender on objective 
demonstration or whether such 
scarring is poorly nourished 
with repeated ulceration.

(d)  Ascertain whether the left 
shoulder exhibits weakened 
movement, excess fatigability 
or incoordination attributable 
to the service-connected 
disability, and, if feasible, 
any determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

(e)  Express an opinion as to 
the presence or absence of 
objective signs of pain of the 
left shoulder and whether left 
shoulder pain, if any, could 
significantly limit functional 
ability during flare-ups or 
when the affected part is used 
repeatedly over a period of 
time.  This determination 
should also, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups.  

(f)  If the examiner is unable 
to render any opinion 
requested, it should be so 
indicated on the record and the 
reasons therefor should be 
noted.  The factors upon which 
any medical opinion is based 
should be set forth for the 
record.

6.  After completion of the requested 
development, the RO should review the 
examination reports.  If either report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
examination(s) for any and all needed 
action.  

7.  Lastly, the RO should readjudicate 
the veteran's claim for increase for 
biceps tendonitis of the left shoulder, 
based on the all the evidence of record 
and all governing legal authority, 
including any and all applicable rating 
criteria, and specifically those in 
effect for the rating of muscle injuries 
in effect on and prior to July 3, 1997 
(62 Fed. Reg. 30235 (1997), and Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  
Consideration should also be accorded the 
VCAA, 38 C.F.R. § 3.655, as applicable; 
the amputation rule set forth in 
38 C.F.R. § 4.68 and any pertinent 
exceptions thereto; 38 C.F.R. §§ 4.40, 
4.45 in terms of the rating of the 
veteran's pain and functional loss, as 
appropriate; 38 C.F.R. § 4.59; the anti-
pyramiding provisions of 38 C.F.R. 
§ 4.14; and VAOPGCPREC 9-98 in terms of 
the assignment of a separate rating for 
arthritis.  If the veteran fails to 
appear for either examination, the letter 
notifying him of the date and time of 
such evaluation and the address to which 
the letter was sent should be included in 
the claims folder.  If the benefit sought 
on appeal is not granted, the veteran 
should be furnished with a supplemental 
statement of the case setting forth the 
applicable evidence and governing laws 
and regulations.  He should then be 
afforded a reasonable period for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claim in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44- 8.45 and 38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
                                                                   
(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



